DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to a request for continued examination on March 30, 2022 responsive to the Final Office Action filed on January 5, 2022.  
Claims 1, 3-8, 10-15 and 17-20 have been examined in this Application. All other claims are canceled. 
The information disclosure statement (IDS) submitted on April 24, 2022 has been considered. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2022 has been entered.

Claim Objections
The claims are objected to because of the following informalities:  The claims, mainly the independent claims, contain both commas and semicolons. Claims should be amended to include either commas or semicolons to maintain grammatical consistency.  Appropriate correction is required.
Response to Arguments
Applicant's arguments, page 7, regarding claim rejections under 35 U.S.C. §101 have been fully considered; however, they are not persuasive.

Applicant argues:
	Applicant highlights different embodiments of what the Applicant deems as the invention that amount to arguably patent eligible subject matter. The embodiments include having a “handheld payment card… mobile, etc., that can be carried around and can be used to contain / store cryptocurrency,” “display a trusted symbol… that indicates… that the private key associated with the smart note has never been used,” the current claims are directed to having the assets / bitcoin value physically on the device instead of “online value.” Remarks, page 8.
	Applicant also notes that the “key pair stored on a physical device that contains cryptocurrency” are reset and that the device “communicate with a blockchain ledger and also communicate with a display screen and a button of the device. These features are used in a novel way to carry out a physical payment process using cryptocurrency…” Applicant notes that such embodiments cannot be “performed in the human mind [and they]… are also not abstract, but rather require a device… communicating with another software application… to reset a key value stored on the device.” Id., 9. 
	Finally Applicant notes that the claims impose meaningful, practical, and succinct operations that provide a solution to a problem of having a physical device hold cryptocurrency and resets its key pair in a novel way to prevent double spending and fraud. The claims as a whole integrate the abstract idea into a practical application. 
	The Examiner respectfully disagrees. 
	In light of the amendments, the claims, when analyzed as a whole, are determined to be directed to an abstract without significantly more. The claims, are directed to an abstract idea of merely replacing a key pair as a result of a settlement of a transaction without significantly more.  The Examiner categorized the abstract idea under certain methods of organizing human activity.  Applicant argued that the claims / abstract idea fails to capture a mental process. The argument is not supported by Examiner’s rejection. Furthermore, Applicant’s arguments that the device actually / physically holds cryptocurrency instead of the cryptocurrency being located “online” is not persuasive. The claims contradict this argument because the claims recite “connect to a blockchain ledger storing transactions associated with an asset… [and] acquire a value of the asset from the blockchain ledger [before transferring] a partial value of the asset to a client of the blockchain.” The limitations highlighted clearly capture that the cryptocurrency argued as being stored locally on the device is in fact stored on a blockchain and obtained by the device in order to send a portion of it to someone else. The claims actually capture how transactions, including cryptocurrency transaction are carried out well established methods of cryptocurrency transfer; wherein the funds are not possible to be stored locally since the funds are digital funds. Digital funds can be converted into physical form by performing a exchange. Such elements are not described or claimed. Just as someone having $100 U.S. Dollars physically deposits said funds into an ATM, the user making the deposit can view this amount on their financial institution’s website or application (online). Such reflection of the $100 on the user’s device does not mean that the device physically holds the $100. Also, one can argue that a digital device can hold actual funds / cryptocurrency, wherein the currency is only available at the device. If the device is lost, then the user would lose all of their cryptocurrency. If this is what Applicant intends to claim, then the claims must be amended to capture this concept. However, such a concept is not novel nor does it solve security issues because the device can easily be stolen, accessed and said funds be transferred. Thus, the overspending and fraud issues identified by the Applicant as being solved are not persuasive. 
	Giving the claims broadest reasonable interpretation, the claims are abstract because they recite establishing a connection to obtain data, receiving the data/funds, displaying the received data/funds, and transferring a partial amount of funds before replacing a key pair. 
	The device, components of the device are additional elements that merely automate the abstract idea. The abstract idea can be characterized under certain methods of organizing human activity. Specifically, capturing fundamental economic principles or practices including mitigating risk. 
	The use of a symbol to indicate funds are available is not meaningful and does not amount to a practical application. Obtaining a digital currency and transferring it is similar to receiving physically receiving currency from a bank and giving a portion of it away. The computer/device used to carry out the manual operation merely automates and facilitates the manual actions that would be taken to result in the same outcome. 
	Finally, the resetting of the key pair is not recited as actually being done by the device. Resetting the key pair can simply mean that the first key pair used is replaced by another key pair received from some other entity. Even if the device itself generated a new key pair, which is not recited in the claim, and the device resets the key pair, the generation of a new set of data is not significant to amount to a practical application unless such generation of the key pair is carried out in a technological meaningful manner that result in the claims amounting to a practical application. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.
The claims are not patent eligible. 

Applicant has not provided any arguments regarding the double patenting rejection. As a result, the rejection is maintained and is determined to be proper by the Examiner. A terminal disclaimer would overcome the rejection. 
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1, 3-8, 10-15 and 17-20 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of merely replacing a key pair as a result of a settlement of a transaction without significantly more. 
The abstract idea is categorized under certain methods of organizing human activity. The claims capture fundamental economic principles or practices including mitigating risk. Connecting to an entity associated with an asset and receiving a value of the asset, displaying the data/asset, and transferring a portion of the asset before replacing a data element embody the basis of fundamental economic principles and practices. A highlight of fundamental economic principles is account balancing and account balance validation. A user cannot perform transactions without the user having sufficient funds to carry out transactions. Therefore, updating a record of user funds is a fundamental economic element in allowing the user to carry out a transaction. Furthermore, the use of security measures such as using a ever changing password or token or key capture the element of mitigating risk, which falls under certain methods of organizing human activity. Just as physical currency incorporates a multitude of security elements to allow a user to determine that the physical currency is legitimate, implementing a digital element to the digital currency to perform the same function does not result in the claims amounting to patent eligible subject matter. 
Claim 8, in pertinent part, recites: 
A method, comprising  
 connecting… to a [entity] storing transactions associated with an asset of a user at an address identified by a key pair assigned…;
acquiring a value of the asset from the [entity];
displaying the value on the display screen,
transfer a partial value of the asset to a client of the… [entity] via a blockchain transaction executed on the blockchain ledger and change a status of the key pair… to a used status; and
in response to a request, replace the key pair… with a new key pair and reset the status of the key pair… to an unused status. 

The above claim limitations as a whole clearly capture the described abstract idea. At a high level, the claims could also be directed to an abstract idea of merely transferring a partial value of funds and updating a status of a key pair after the settlement of the transaction without significantly more because the last limitation does not have to technically occur. The limitation recites “in response to a request, replace the key pair…;” therefore, if the request is never sent or made then the key pair will not be replaced. Even if such key pair is in fact positively recited as being replaced, the claims still amount to the identified abstract idea. 
The judicial exception is not integrated into a practical application. The claims recite the following additional elements: a “computer device,” “a button,” a “display screen,” “memory,” “instructions,” “processor,” “connect to a blockchain,” “ledger,” “non-transitory computer readable medium,” and “one or more instructions.” The additional elements are recited at a high level of generality, wherein the claims merely amount to an abstract idea that is implemented using generic computers, performing generic computer functions such as receiving data, displaying data, sending data and updating/generating data. The additional elements merely automate the abstract idea. Each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. The dependent claims recite the following additional elements: “sign a transaction,” “generate a new key pair,” “display a symbol,” “detect a push of a button,” “assign the new key pair.” However, these elements further describe the abstract idea and further help automate the abstract idea.  These elements are not sufficient to amount to significantly more than the judicial exception as discussed above.
The claims are not patent eligible. 


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 of the instant Applicant is rejected on the ground of non-statutory double patenting as being unpatentable over claims 7 of co-pending Application 16/116965. Although claim 1 of the instant Application is not identical to claim 1 of the co-pending Application ‘965, they are not patentably distinct from each other because they are directed to the same scope of invention. The instant Application includes limitations that are included in dependent form in the co-pending Application ‘965; which would be obvious to include and result in the instant claims. Also, the co-pending Application ‘965 recites “store the financial asset and a value of the financial asset” while the instant Application recites “acquiring a value of the asset from the blockchain ledger.” Thus it would have been obvious to one of ordinary skill in the art receive the value of the asset before storing the value of the asset. Receiving the value of the asset is inherent in order to store the value of the device because without receiving it.

References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 

U.S. Patent Application Publication 2018/0183587 to Won et al. teaches using a device that is registered to conduct transactions using cryptocurrency. In one embodiment, an installation device receives, from an IoT device, an identifier (ID) and a hash of a public key, where the IoT device itself generates the ID, the public key, and a private key. To register the IoT device, a blockchain wallet in the installation devices generates a blockchain transaction which adds the received ID and hash of the public key as a name and value pair in a name/value storage (NVS). The hash of the public key may then be retrieved from the NVS and used in authentication of the IoT device to other IoT devices or servers, among other things.
Won teaches generating new key pairs after each transaction in order to increase security measures and prevent fraud. The device has a display and also a button that allow the user to press the button and initiate a transaction. A key pair is generated before a transaction is generated to update the hash of the public key in NVS. The transaction follows normal validation and a new key pair is generated for every consequent transaction. 

Australian Patent Application Publication 2018100482 to Andrade teaches a personal/client identification and verification process, pseudonymous system and transaction network for monitoring and restricting transactions of cryptography-based electronic money (CBEM) involving clients (414, 415). In one embodiment, there is a legal identity-linked credential authentication protocol for providing a practical solution for issues related to cryptocurrency theft, KYC and AML, while maintaining user privacy. In other embodiments, there are mechanisms including a processor (420) of a central approval server (401) and/or a smart contract (707) which monitors transactions for suspicious activity. A determination of AML risk and/or other risks of running afoul of financial crimes may be made, e.g., in response to a transaction, and the determination may be expressed as a risk score. In some embodiments, transactions may be held and/or reversed. In further embodiments, a client wallet (416, 417) within the transaction network may support multiple types of cryptocurrency (CBEM) and may detect transactions from or to wallets outside of the transaction network (714), and optionally provide an alert and/or the system may take other responsive action
Thus, it would be obvious to include an alert on the same display where the currency or digital currency value is displayed. The displaying of the currency value in conjunction with the symbol / alert does not result in any novelty. The form of alert used is not unique or generated using novel means.  

U.S. Patent Application Publication 2020/0005281 to Patel teaches a smart note that Patel refers to as a digital coin. The coin can be personalized and include attributes, design, color, shape or theme and programmed with rules. The digital coin is associated with a value that is tied to a cryptocurrency. As the instant claims are also directed to digital currency which utilizes blockchain technology to manage the transfer of the value of digital currency.  
	Patel teaches displaying a value indicator, wherein the value is indicative of the sum value the user has in response to the blockchain network determining and validating this value. The value can be sent as a total sum or can be sent in partial amounts. Just as a person holding $20 can either spend the entire $20 or spend the $20 in increments. The digital coin also utilizes multiple other options including authentication, and offers available to the user. 

	Although the references teach elements of the claimed limitations, the combination of the references do not result in an obviousness rejection. The teaching of an actual device that is able to store digital currency, include a display screen to display a value acquired of an asset after the device connects to a blockchain storing transaction associated with the asset based on an address comprising a key pair assigned to the device and transferring a portion of the value before replacing the key pair with a new key pair and indicating a status of “unused” amount to limitations that are not obvious in light of the cited references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685